648 N.W.2d 664 (2002)
Jeffrey ROMINE, Relator,
v.
BONFE PLUMBING & HEATING and CNA/Transcontinental Insurance Company, Respondents.
No. C7-02-649.
Supreme Court of Minnesota.
July 17, 2002.
Bruce E. Brody, # 148945, Brooklyn Center, MN, for Relator.
Jeffrey A. Magnus, # 168488, Minneapolis, MN, for Respondents.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed April 3, 2002, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
BY THE COURT:
Russell A. Anderson
Russell A. Anderson
Associate Justice